DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species VI to Fig. 11 (related to claims 3-5, 8, 20-23, and 26) in the reply filed on 10/15/21 is acknowledged.  The traversal is on the ground(s) that the claims in Group I-IX are not patentably distinct, and the search and examination of the entire application can be made without serious burden.  This is not found persuasive because there are clearly different distinct species (embodiments) in the application’s disclosure all of which would require different search queries, which would cause a serious search burden on the examiner.  Hence, claims 1-5, 8, 12, 14, and 18-26 remains for examination. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 20 recite the limitations "the base top surface" in line 5, and “the frame top surface” in line 10.  There is insufficient antecedent basis for these limitations in the claim.  Moreover, difference between “the base top surface" and “the frame top surface” is unclear, thus, deemed these claim limitations are deemed indefinite.  Note, there are many different recitations of “the base top surface" and “the frame top surface” throughout claim 20.
Dependent claims 21-23 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because of their respective dependence on claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2-6, 12, 14, and 18-25, are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20110009189 to Jordan et al (Jordan) in view of US Pub. 20160335835 to Castro et al (Castro).

Claim 1. Jordan discloses a tabletop display comprising: 
a tabletop surface (Figs. 2 and 3, element 104, and ¶23); 
a monitor spaced from the tabletop surface and angled obliquely with respect to the tabletop surface (Figs. 4, 6, and 7, element 102, and ¶¶22-24); 
a column extending from the tabletop surface to a back surface of the monitor, wherein the back surface of the monitor extends from an outside edge of the column to an outside edge of the monitor (Figs. 4 and 6, elements 110 and 120, and ¶¶26-27, “support arm”); and
an input mechanism comprising an input aperture spaced a distance above the tabletop surface (Fig. 3, element 108, and ¶37). 
However, Jordan fails to explicitly disclose:
wherein the input aperture is oriented obliquely with respect to a monitor surface,
an output mechanism comprising an output aperture spaced a distance above the tabletop surface and attached in lateral side-by-side relation to the input mechanism, and wherein the output aperture is oriented obliquely with respect to the monitor surface (emphasis added).
Castro teaches wherein the input aperture is oriented obliquely with respect to a monitor surface, an output mechanism comprising an output aperture spaced a distance above the tabletop surface and attached in lateral side-by-side relation to the input mechanism, and wherein the output aperture is oriented obliquely with respect to the monitor surface (Fig. 1, elements 28 and 32, and ¶24).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming apparatus of Jordan with the teachings of Castro in order to provide easy and convenient access to enter and receive funds associated with the gaming apparatus for people that wish to participant in gambling activities.

Claim 2. Jordan discloses wherein the tabletop surface comprises a plurality of buttons (¶23).

Claim 3. Jordan in view of Castro teaches further comprising a panel extending obliquely from the tabletop surface (see Castro, Fig. 1, the structure area between elements 28 and 32 is interpreted as the panel) and positioned in front of the column (see Jordan, Figs. 4 and 6, elements 110 and 120, and ¶¶26-27, “support arm”).

Claim 4. Jordan in view of Castro teaches wherein at least one of the input mechanism and the output mechanism is coupled to the panel (see Castro, Fig. 1, the structure area between elements 28 and 32 is interpreted as the panel).

Claim 5. Jordan in view of Castro teaches wherein the monitor comprises a primary screen and the panel comprises a secondary screen (see Castro Fig. 1, element 30).



Claim 12. Jordan in view of Castro teaches wherein the monitor extends in a forward direction beyond a front surface of the column, such that the monitor extends forwardly at least partially beyond the output mechanism (see Jordan Figs. 4 and 6; and see Castro Fig. 1, such that a display device would extends toward a player and pass ticket acceptor, card reader, a ticket dispenser, or the like).

Claim 14. Jordan in view of Castro teaches wherein the monitor extends in a forward direction beyond a front surface of the column, such that the monitor extends forwardly at least partially beyond at least one of the input mechanism and the output mechanism (see Jordan Figs. 4 and 6; and see Castro Fig. 1, such that a display device would extends toward a player and pass ticket acceptor, card reader, a ticket dispenser, or the like).

Claim 18. Jordan discloses the input mechanism comprising at least one of a coin input chute, a bill validator, a ticket reader, and a card reader (¶23).

Claim 19. Jordan in view of Castro teaches the output mechanism comprising at least one of a coin tray, a bill dispenser, and a ticket printer (see Castro ¶24).

Claim 20. Jordan discloses a gaming machine comprising: 
a base having a substantially horizontal top surface coplanar with a top surface of a frame surrounding the base (Figs. 2 and 3, element 104, and ¶23); 
a primary display comprising a housing and display surface, the primary display being spaced a distance from the base top surface wherein the primary display housing is separate from the base top surface and oriented obliquely with respect to the base top surface (Figs. 4 and 6, elements 110 and 120, and ¶¶26-27, “support arm”); 
an input mechanism spaced a distance above the base top surface, wherein the input mechanism comprises a projection extending from the at least one of the frame top surface and the base top surface (Fig. 3, element 108, and ¶37); and 
wherein the input mechanism comprises a projection extending from the at least one of the frame top surface and the base top surface (Fig. 3, element 108, and ¶37).
However, Jordan fails to explicitly disclose:
such that an input aperture is angled obliquely with respect to the at least one of the frame top surface and the base top surface,
an output mechanism spaced a distance above the base top surface and attached in lateral side-by-side relation to the input mechanism, such that an input aperture is angled obliquely with respect to the at least one of the frame top surface and the base top surface (emphasis added).
Castro teaches such that an input aperture is angled obliquely with respect to the at least one of the frame top surface and the base top surface; and an output mechanism spaced a distance above the base top surface and attached in lateral side-by-side relation to the input mechanism, such that an input aperture is angled obliquely with respect to the at least one of the frame top surface and the base top surface (Fig. 1, elements 28 and 32, and ¶24).  The gaming apparatus of Jordan would have motivation to use the teachings of Castro in order to provide easy and convenient access to enter and receive funds associated with the gaming apparatus for people that wish to participant in gambling activities.


Claim 21. Jordan discloses wherein the primary display surface is further spaced to define an exterior volume of empty space between the base top surface and a back surface of the primary display surface, wherein the base top surface and the back surface of the primary display surface are spaced by an extension of the horizontal base top surface (Figs. 4 and 6, elements 102, 120, and 104, and ¶¶26-27, such there is open space between the display monitor and the mounting surface where the supporting arm extends in this open space).

Claim 22. Jordan in view of Castro teaches further comprising a panel extending obliquely from the at least one of the base top surface and the frame top surface, the at least of the input mechanism and the output mechanism defined in the panel (see Castro, Fig. 1, the structure area between elements 28 and 32 is interpreted as the panel).

Claim 23. Jordan in view of Castro teaches wherein a front edge of the primary display surface extends in a forward direction beyond at least a portion of the at least one of the input mechanism and the output mechanism (see Jordan Figs. 4 and 6; and see Castro Fig. 1, such that a display device would extends toward a player and pass ticket acceptor, card reader, a ticket dispenser, or the like).

Claim 24. Jordan discloses a gaming machine comprising: 
a base having a horizontal base top surface coplanar with a top surface of a frame surrounding the base (Figs. 2 and 3, element 104, and ¶23); 
a primary display surface spaced a distance from the base top surface by a column, the primary display surface oriented obliquely with respect to the base top surface, wherein the primary display surface is further spaced to define an exterior volume of empty space between the base top surface and a back surface of the primary display surface, wherein the column is an extension of the horizontal base top surface (Figs. 4 and 6, elements 110 and 120, and ¶¶26-27, “support arm”); and
an input mechanism spaced a distance above the base top surface, wherein the input mechanism comprises an input aperture oriented obliquely with respect to the primary display surface (Fig. 3, element 108, and ¶37). 
However, Jordan fails to explicitly disclose:
an output mechanism spaced a distance above the base top surface and attached in lateral side-by-side relation to the input mechanism, wherein the output mechanism comprises an output aperture oriented obliquely with respect to the primary display surface (emphasis added).
Castro teaches an output mechanism spaced a distance above the base top surface and attached in lateral side-by-side relation to the input mechanism, wherein the output mechanism comprises an output aperture oriented obliquely with respect to the primary display surface (Fig. 1, elements 28 and 32, and ¶24).  The gaming apparatus of Jordan would have motivation to use the teachings of Castro in order to provide easy and convenient access to enter and receive funds associated with the gaming apparatus for people that wish to participant in gambling activities.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming apparatus of Jordan with the teachings of Castro in order to provide easy and convenient access to enter and receive funds associated with the gaming apparatus for people that wish to participant in gambling activities.

Claim 25. Jordan in view of Castro teaches wherein a front edge of the primary display surface extends in a forward direction beyond at least a portion of the at least one of the input mechanism and the output mechanism (see Jordan Figs. 4 and 6; and see Castro Fig. 1, such that a display device would extends toward a player and pass ticket acceptor, card reader, a ticket dispenser, or the like).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20110009189 to Jordan et al (Jordan) in view of US Pub. 20160335835 to Castro et al (Castro) as applied to claim 1 above, and further in view of US Pub. 20050024343 to Collins.

Claim 8. Jordan fails to explicitly disclose a player tracking device coupled to at least one of the monitor and the column.
Collins teaches further comprising a player tracking device coupled to at least one of the monitor and the column (Fig. 1, 23a or 23b, and ¶19).  The gaming apparatus of Jordan would have motivation to use the teachings of Collins in order to provide easy and convenient access to enter a user card into the gaming apparatus for people that wish to participant in gambling activities.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming apparatus of Jordan with the teachings of Collins in order to provide easy and convenient access to enter a user card into the gaming apparatus for people that wish to participant in gambling activities.

Jordan fails to explicitly disclose wherein the input aperture is defined in a front surface of the column.
Collins teaches wherein the input aperture is defined in a front surface of the column (Fig. 1, 23a or 23b, and ¶19).  The gaming apparatus of Jordan would have motivation to use the teachings of Collins in order to provide easy and convenient access to enter a user card into the gaming apparatus for people that wish to participant in gambling activities.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming apparatus of Jordan with the teachings of Collins in order to provide easy and convenient access to enter a user card into the gaming apparatus for people that wish to participant in gambling activities.

Claim 10. Jordan in view of Castro teaches wherein the monitor extends in a forward direction beyond the front surface of the column, such that the monitor extends forwardly at least partially beyond the input mechanism (see Jordan Figs. 4 and 6; and see Castro Fig. 1, such that a display device would extends toward a player and pass ticket acceptor, card reader, a ticket dispenser, or the like).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20050024343 to Collins in view of US Pub 20060160615 to Boyd, US 20110009189 to Jordan et al (Jordan), and US Pub. 20160335835 to Castro et al (Castro).

Claim 26.    Collins discloses a gaming system, the method comprising:
a first gaming machine (Fig. 1 element 14) from a gaming system frame (Fig. 3 elements 16, 18, and 19), the first gaming machine including a first base defining a first footprint of the first gaming machine (Fig. 1 elements 16 and 18, and ¶18 where the display surface connected to the support stand is interpreted as the footprint of the gaming machine) in a tabletop surface (Fig. 1, and ¶20); and
a base top surface coplanar with a top surface of the gaming system frame, the gaming machine further including a monitor extending a distance above the base top surface and spaced from the base top surface by a column (Fig. 3 and ¶18 discloses support stand which creates an space between the touchscreen display and the bar or table surface disclosed in ¶20), wherein a back surface of the monitor extends from an outside edge of the column to an outside edge of the monitor (Figs. 3 and 4 shows where the monitor is connected to the support stand and expands further above).
However, Collins fails to explicitly disclose:
a method of retrofitting a gaming system,
 removing a first gaming machine from a gaming system frame; and 
inserting a second gaming machine into the gaming system frame, the second gaming machine including a second base defining a second footprint of the second gaming machine, the second footprint the same as the first footprint;
wherein the column is an extension of the base top surface; and
wherein the input mechanism is lateral side-by-side relation to the output mechanism, wherein the output mechanism includes an output aperture oriented obliquely with respect to the monitor surface (emphasis added).
Boyd teaches retrofitting a gaming system, removing a first gaming machine from a gaming system frame; and inserting a second gaming machine into the gaming system frame, the second gaming machine including a second base defining a second footprint of the second gaming machine, the second footprint the same as the first footprint (Fig. 7, and ¶¶19-22, in this case, the first gaming unit is 
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the apparatus of Collins with the teachings of Boyd in order to provide players with a more ergonomically comfortable apparatus as a means to provide game players with more ease and comfort while playing a game.
Jordan teaches wherein the column is an extension of the base top surface (Fig. 4, and ¶¶26 and 27).  The gaming device of Collins would have motivation to use the teachings of Jordan in order to tie the gaming screen to a larger structure which would prevent or at least make it more difficult for a person to steal and remove the gaming screen from a gaming establishment.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming device of Collins with the teachings of Jordan in order to assist in helping prevent theft of the gaming screen from a gaming establishment.
Castro teaches wherein the input mechanism is lateral side-by-side relation to the output mechanism, wherein the output mechanism includes an output aperture oriented obliquely with respect to the monitor surface (Fig. 1, elements 28 and 32, and ¶24).  The gaming apparatus of Collins would have motivation to use the teachings of Castro in order to provide easy and convenient access to enter and receive funds associated with the gaming apparatus for people that wish to participant in gambling activities.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming apparatus of Collins with the teachings of Castro in order to provide easy and convenient access to enter and receive funds associated with the gaming apparatus for people that wish to participant in gambling activities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715